         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 1 of 19




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada Bar No. 11479
     DAVID ANTHONY
 3   Assistant Federal Public Defender
     Nevada Bar No. 7978
 4   David_Anthony@fd.org
     BRAD D. LEVENSON
 5   Assistant Federal Public Defender
     California Bar No. 166073
 6   Brad_Levenson@fd.org
 7   Attorneys for Plaintiff Zane M. Floyd
 8

 9
                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
10
     ZANE M. FLOYD,                          Case No. 3:21-cvv-00176-RFB-CLB
11
                 Plaintiff,
12
                                             MOTION TO COMPEL
           v.                                COMPLIANCE WITH REQUESTS
13
                                             FOR PRODUCTION AS TO
     CHARLES DANIELS, Director, Nevada       DEFENDANT ISHAN AZZAM
14
     Department of Corrections, et al.,
15
                                             (DEATH PENALTY CASE)
                 Defendants.
16

17

18

19

20

21

22

23
               Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 2 of 19




 1                                                         TABLE OF CONTENTS

 2   MEMORANDUM OF POINTS AND AUTHORITIES ................................................. 4

 3   I.             INTRODUCTION ............................................................................................... 4

 4   II.            LEGAL AUTHORITY ......................................................................................... 5

 5   III.           ARGUMENT ....................................................................................................... 6

 6        A.             The privileges claimed by Dr. Azzam should not prevent disclosure of the
                         requested documents. ...................................................................................... 6
 7
               1.           Dr. Azzam’s assertion of the deliberative process privilege is
 8                          unpersuasive. ............................................................................................... 7

 9                  a)      The Defendants have waived the privilege ................................................ 7

10                  b)      Floyd’s need for disclosure outweighs any state interest in nondisclosure.
                            .................................................................................................................... 11
11
          2.             Neither the work product doctrine nor the attorney-client privilege shield
12                       Dr. Azzam from disclosure of requested documents and providing
                         testimony on the same. ................................................................................. 14
13
          B.             Dr. Azzam’s conclusory statements concerning relevance are insufficient to
14                       justify nondisclosure...................................................................................... 17

15   IV.            CONCLUSION .................................................................................................. 18

16

17

18

19

20

21

22

23


                                                                             ii
          Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 3 of 19




 1         Plaintiff Zane Michael Floyd hereby moves, pursuant to Fed. R. Civ. P. 37(a),

 2   for an order compelling defendant Ihsan Azzam, Chief Medical Officer of the State

 3   of Nevada, to comply with his requests for production, to provide testimony, and

 4   permit full disclosure of the requested documents, which is necessary for a full and

 5   fair development of the material facts in this capital case. This motion is based upon
 6   the attached memorandum of points and authorities and exhibits, the FRCP
 7   37(a)(1) certification of counsel, and upon the entire file in this matter.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                                 3
          Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 4 of 19




 1                MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.    INTRODUCTION

 3         Zane Floyd is currently challenging Nevada’s execution protocol, arguing that

 4   any executions carried out under the protocol will constitute cruel and unusual

 5   punishment and violate his right to due process. As part of Floyd’s claim, he

 6   challenges the drugs used in the execution as creating a substantial and

 7   unnecessary risk of causing unconstitutional pain and suffering. Under state law,

 8   the Director of the Nevada Department of Corrections (NDOC) purportedly chose

 9   the drugs to be used in the execution only after consultation with Dr. Azzam, the

10   Chief Medical Officer for the state. NRS 176.355(2)(b).

11         On May 2, 2021, counsel for Floyd and Defendants held an initial discovery

12   conference as required by Rule 26(f). On May 14, 2021, Defendant Azzam filed a

13   privilege log, wherein he asserted the deliberative process privilege, and the

14   attorney-client privilege, for twelve documents. ECF No. 65 (Dr. Azzam’s privilege

15   log, filed as Exhibit A filed under seal). 1 Thereafter, the parties continued to meet

16   and confer regarding discovery and on June 3, 2021, entered into a stipulated

17   protective order and confidentiality agreement for all sensitive documents obtained

18   through discovery. ECF No. 87.

19         On June 23, 2021, the parties filed a proposed discovery schedule with this

20

21   1Mr. Floyd asserts on information and belief that at least some of the documents
     consist of Dr. Azzam’s ultimate opinion of NDOC’s 2018 midazolam protocol, a
22   protocol potentially consisting of ketamine under consideration by the former
     NDOC Director James Dzurenda, and Dr. Azzam’s ultimate opinion to Director
23   Daniels with respect to the instant execution protocol. In particular, entry Nos. 1, 3-
     6, 10, and 12 may contain Dr. Azzam’s ultimate opinion on the three protocols.
                                                4
           Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 5 of 19




 1   Court. Pursuant to that schedule, Floyd submitted his requests for production to

 2   Defendant Azzam under Fed. R. Civ. P. 34, on June 30, 2021. Counsel for Defendant

 3   Azzam returned their responses, including blanket objections to all of Floyd’s RFPs,

 4   on July 9, 2021. The parties met and conferred in an attempt to resolve the disputed

 5   RFPs on July 20, 2021, but they could not come to an agreement. Attachment 1.

 6   David Anthony and Brad Levenson participated for Mr. Floyd; and Crane

 7   Pomerantz participated for Defendant Azzam.

 8          This motion follows.

 9   II.    LEGAL AUTHORITY

10          The Federal Rules of Civil Procedure were meant to establish a system in

11   which discovery is self-executing. Shuffle Master Inc. v. Progressive Games, Inc., 170

12   F.R.D. 166, 171 (D. Nev. 1996) (discussing the purpose of the certification

13   requirements of Fed. R. Civ. P. 37(a)(1)); see also Local Rule 26-6(c) (requiring

14   consultation between counsel before moving for motion to compel).

15          But, if attempts to obtain discovery become futile, the Federal Rules of Civil

16   Procedure permit a party to “move for an order compelling disclosure or discovery”

17   as long as that party attaches “a certification that the movant has in good faith

18   conferred or attempted to confer with the person or party failing to make disclosure

19   or discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

20   For purposes of the federal rules, “an evasive or incomplete disclosure, answer, or

21   response must be treated as a failure to disclose or respond.” Id.

22          As established in the declaration provided by counsel for Floyd, good faith

23   efforts, although unsuccessful, have been made to confer with counsel for counsel for


                                                 5
            Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 6 of 19




 1   Dr. Azzam in an effort to resolve this matter without court action. Now Floyd seeks

 2   judicial intervention to resolve the disputes.

 3   III.    ARGUMENT

 4           Dr. Azzam objected to twelve of Floyd’s requests for production based on the

 5   deliberative process privilege, work product doctrine, and attorney client privilege. 2

 6   He objected to an additional four requests based on relevance. None of the asserted

 7   objections are valid. As a result, Plaintiff requests that the Court order Dr. Azzam

 8   to produce the documents in dispute and to provide testimony concerning the same.

 9           A.    The privileges claimed by Dr. Azzam should not prevent
                   disclosure of the requested documents.
10
             In response to requests two through thirteen, Dr Azzam repeats the identical
11
     objection, that the requests “seek[] information protected from disclosure under the
12
     deliberative process privilege, work product doctrine and/or the attorney-client
13
     privilege.” 3 As an initial note, this blanket assertion of privilege is improper: “any
14
     privilege objection should be specific with respect to documents or other
15
     communications.” In re Imperial Corp. of Am., 174 F.R.D. 475, 477 (S.D. Cal. 1997).
16
     However, Floyd also acknowledges that counsel for Dr. Azzam previously provided a
17
     privilege log that connects the assertions of privilege to particular documents
18
     withheld, and this motion is limited to those documents and any testimony
19
     concerning those documents by Dr. Azzam. In any event, any assertion of privilege
20

21

22   2 See Ex. 26. While Dr. Azzam’s response to the RFPs mentions the work product
     privilege, the privilege log previously provided by counsel does not assert work
23   product protection as to any of the documents identified in the privilege log.
     3 Ex.26.


                                                 6
          Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 7 of 19




 1   should not shield the documents requested from disclosure.

 2                   1. Dr. Azzam’s assertion of the deliberative process
                        privilege is unpersuasive.
 3
           The deliberative process privilege “permits the government to withhold
 4
     documents that reflect advisory opinions, recommendations and deliberations
 5
     comprising part of a process by which government decisions and policies are
 6
     formulated.” FTC v. Warner Communications, 742 F.2d 1156, 1161 (9th Cir. 1984)
 7
     (citing NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150–51 (1975)). To invoke the
 8
     privilege the government must demonstrate that a document is “both pre-decisional
 9
     and deliberative.” 4
10
           However, the deliberative process privilege is not absolute, and the existence
11
     of recognized exceptions will warrant disclosure. In re McKesson Governmental
12
     Entities Average Wholesale Price Litig., 264 F.R.D. 595, 601 (N.D. Cal 2009). For
13
     example, a party may waive the privilege either by failing to properly or timely
14
     assert the privilege, or by voluntarily producing privileged documents. McKesson,
15
     264 F.R.D. at 599. Additionally, the privilege may be overcome if a litigant’s “need
16
     for the materials and the need for accurate fact-finding override the government’s
17
     interest in non-disclosure.” Warner, 742 F.2d at 1161.
18
                               a)     The Defendants have waived the privilege
19
           Dr. Azzam waived the deliberative process privilege for documents 1, 10, and
20

21
     4“A document may be considered predecisional if it was ‘prepared in order to assist
22   an agency decisionmaker in arriving at his decision.’” Assembly of California v.
     United States Department of Commerce, 968 F.2d 916, 921 (9th Cir. 1992). And a
23   deliberative document details the “mental processes of decision-makers.” Carter v.
     U.S. Dept. of Commerce, 307 F.3d 1084, 1090 (9th Cir. 2002).
                                               7
          Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 8 of 19




 1   12 in his privilege log, by failing to object and assert the privilege when NDOC

 2   disclosed documents detailing Dr. Azzam’s ultimate opinion on the 2018 Midazolam

 3   protocol in its production log. See Ex. 27. Neither Dr. Azzam nor NDOC have

 4   designated that document as privileged or confidential under the protective order.

 5   ECF No. 87 at 3. As a result, Dr. Azzam waived the privilege for issues related to

 6   the selection and use of midazolam in NDOC’s 2018 execution protocol. And Dr.

 7   Azzam and NDOC Defendants may not selectively disclose Azzam’s ultimate

 8   opinion with respect to the midazolam protocol without providing disclosure of his

 9   ultimate opinions of the instant execution protocol. Cf. FRE 106. Otherwise,

10   Defendants would be allowed to garble the truth by creating an inference that if Dr.

11   Azzam approved of the midazolam protocol he must have also necessarily have

12   approved of the current protocol. Dr. Azzam’s ultimate opinion regarding the

13   current protocol is relevant information, particularly given that he may have

14   recommended against the protocol to the former NDOC Director, who declined to

15   proceed with the execution of Scott Dozier, whereas Director Daniels may have gone

16   against Dr. Azzam’s recommendation.

17         Though the Ninth Circuit has not adopted a formal test to determine whether

18   a party has inadvertently waived the deliberative process privilege, many courts in

19   this Circuit have considered: “(1) the reasonableness of the precautions to prevent

20   inadvertent disclosure; (2) the time taken to rectify the error; (3) the scope of

21   discovery; (4) the extent of the disclosure; and (5) the ‘overriding issue of fairness.’”

22   McKesson, 264 F.R.D. at 599 (quoting Eureka Financial Corp. v. Hartford Accident

23   and Indemnity Co., 136 F.R.D. 179, 184 (E.D.Cal.1991)). Other courts apply the


                                                 8
          Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 9 of 19




 1   more general waiver standard described in Burlington Northern & Santa Fe Ry. v.

 2   United States, 408 F.3d 1142 (9th Cir. 2005), which focuses mainly on timely

 3   assertion after inadvertent disclosure. Here, both the Burlington and McKesson

 4   frameworks support a finding of waiver.

 5         Each of the McKesson factors supports finding waiver. Dr. Azzam was

 6   required to designate a document as protected within three days of disclosure as

 7   required by the protective order. ECF No. 87 at 3. Counsel for Dr. Azzam was given

 8   ample opportunities to object to any improper disclosure by NDOC in its production

 9   log. However, it is the ultimate responsibility of Defendants, not Plaintiffs, to assert

10   privileges, and correct unintended disclosures, to avoid waiver or forfeiture of a

11   privilege objection.

12         Dr. Azzam’s untimeliness in rectifying this disclosure also supports a finding

13   of forfeiture and waiver. Over sixty days have passed since NDOC provided its

14   production log, which means Dr. Azzam has had two months to assert the

15   deliberative process privilege for these documents, and he has failed to do so.

16   Moreover, only one week remains under FRCP 34(b)(2)(A) for Dr. Azzam to provide

17   all discovery sought by Floyd’s RFPs. As a result, notions of fairness further

18   necessitate that this Court find Dr. Azzam waived any privilege for these

19   documents as well as any testimony concerning these matters See Eureka, 136

20   F.R.D. at 184-85 (concluding that fairness dictated waiver of privileged

21   communications considering the parties failure to assert the privilege and “the

22   stringent time constraint affecting th[e] discovery.”).

23         Lastly, the extent of the disclosure here supports waiver. Where discovery is


                                                9
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 10 of 19




 1   sizable, thus making inadvertent waiver more excusable, privileged documents are

 2   typically not waived. See e.g., compare Lazar v. Mauney, 192 F.R.D. 324, 330 (N.D.

 3   GA 2000) (refusing to find waiver where among 1,000 documents three privileged

 4   documents were disclosed), with Local 851 of Int’l Bhd. of Teamsters v. Kuehne &

 5   Napel Air Freight, Inc., 36 F.Supp.2d 127, 133 (E.D.N.Y. 1998) (finding a waiver of

 6   privilege after a single privileged document was included as an exhibit with six

 7   nonprivileged documents). Here, discovery has been on a relatively small scale with

 8   respect to Dr. Azzam, making his failure to assert the privilege unreasonable.

 9         Moreover, the small number of documents currently at issue in this case

10   further supports a finding of waiver under Burlington. When assessing whether an

11   asserted privilege is timely and therefore reasonable, the “magnitude of the

12   document production” is considered. Burlington, 408 F.3d at 1149. Here, the

13   discovery concerning Dr. Azzam is neither voluminous nor complex. Contra

14   Coalition for a Sustainable Delta v. Koch, No. 1:08-CV-00397, 2009 WL 3378974, at

15   *5 (E.D. Cal. Oct. 15, 2009) (finding defendant’s delayed assertion of privilege

16   timely and asserted “as soon as reasonably practicable” where 83,000 documents

17   were produced, and 4,200 emails were reviewed). Dr. Azzam only noted twelve

18   documents on his privilege log. Similarly, NDOC only identified twenty documents

19   on its privilege log and fifteen on its production log. In sum, given the small

20   universe of documents Dr. Azzam’s failure to designate the document disclosed by

21   NDOC as privileged supports a finding of forfeiture and waiver of any privilege

22   objection that it could have raised to prevent disclosure.

23


                                               10
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 11 of 19




 1                       b)     Floyd’s need for disclosure outweighs any state
                                interest in nondisclosure.
 2
           Even if waiver does not support disclosure, disclosure is still warranted as
 3
     the deliberative process privilege is not absolute. Disclosure is warranted, despite
 4
     the privilege, when the requesting party’s need outweighs the government’s interest
 5
     in nondisclosure. Warner, 742 F.2d at 1161. To make that weighing determination,
 6
     courts consider: “1) the relevance of the evidence; 2) the availability of other
 7
     evidence; 3) the government’s role in the litigation; and 4) the extent to which
 8
     disclosure would hinder frank and independent discussion regarding contemplated
 9
     policies and decisions.” Id. Each of these factors weighs in favor of disclosure.
10
           Starting with relevance, the documents sought in requests two through
11
     thirteen of Floyd’s RFPs are undoubtedly relevant to this litigation. Floyd is
12
     challenging the constitutionality of NDOC’s execution protocol, including the lethal
13
     drugs to be used, dosages, and sequence. Dr. Azzam may have directly contributed
14
     to establishing the protocol by consulting with Director about the combination of
15
     drugs to be used in Floyd’s execution. Because of this, Dr. Azzam’s communications,
16
     opinions, and thoughts concerning the lethal drugs are extremely relevant and
17
     directly at issue. Indeed, in cases such as this where the government’s decision-
18
     making process is under scrutiny, discovery of otherwise privileged evidence is
19
     necessary. See United States v. Irvin, 127 F.R.D. 169, 174 (C.D. Cal. 1989) (denying
20
     a claim of deliberative process privilege where the government’s process was
21
     essential to the litigation); see also Greenpeace v. Nat’l Marine Fisheries Serv., 198
22
     F.R.D. 540, 544 (W.D. Wash. 2000) (holding that “the [deliberative process] privilege
23


                                                11
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 12 of 19




 1   may be inapplicable where the agency’s decision-making process is itself at issue.”).

 2         Turning to the second Warner factor, disclosure is warranted as the evidence

 3   Floyd seeks is not available elsewhere. The existence of other available evidence “is

 4   perhaps the most important factor in determining whether the deliberative process

 5   privilege should be overcome.” N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d

 6   1118, 1124 (N.D. Cal. 2003). Here, because requests two through thirteen demand

 7   all of Dr. Azzam’s communications, research, and efforts exercised in consulting

 8   with the Director regarding NDOC’s execution protocol, the documents are

 9   necessarily isolated to a single source, Dr. Azzam, and not available through any

10   nonparty. As a result, absent this Court’s order requiring disclosure, Floyd has no

11   opportunity to obtain the documents and testimony essential to his litigation. See

12   e.g., Warner, 742 F.2d at 1161-62 (finding this factor did not support disclosure

13   where defendants were able to independently obtain the requested information).

14         Furthermore, like the first and second Warner factors, the third factor also

15   weighs in favor of production. It is well recognized that “[t]he fact that a

16   government entity’s action is the focal point of litigation weighs against upholding

17   the deliberative process privilege.” Thomas v. Cate, 715 F. Supp. 2d 1012, 1028

18   (E.D. Cal. 2010). Here, Floyd’s lawsuit directly implicates a government entity—

19   NDOC and Dr. Azzam in his official capacity, and specific departments and

20   department heads within the government. Because Dr. Azzam is an employee of the

21   State of Nevada, and the alleged actions occurred in the course of his official duties

22   as Chief Medical Officer of the State of Nevada, the government has a distinct role

23   in this litigation and thus disclosure of the requested documents is warranted.


                                                12
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 13 of 19




 1         Finally, the last Warner factor contemplates the result of disclosure, and

 2   whether that exposure will have a “chilling effect.” Desert Survivors v. U.S. Dep’t of

 3   the Interior, 231 F. Supp. 3d 368, 385 (N.D. Cal. 2017); see also Thomas, 715 F.

 4   Supp. 2d at 1028 (describing the “chilling effect” as impeding government official’s

 5   “willingness to freely explore possibilities or engage in internal debates”). Here, the

 6   existence of a protective order eliminates any potential “chilling effect.” See United

 7   States v. W.R. Grace, 455 F. Supp. 2d 1140, 1144–45 (D. Mont. 2006) (ordering

 8   disclosure of documents previously withheld under the deliberative process privilege

 9   because subsequent protective order adequately protected government’s interests).

10         In W.R. Grace, defendants filed a motion to compel discovery of documents

11   the government had refused to disclose based upon the deliberative process

12   privilege. Because there was a protective order in place which limited dissemination

13   of any “sensitive” document, the court granted the motion concluding that “the

14   protective order guarantees that designated documents will not be broadly

15   disseminated, which should serve to allay agency fears that the public will gain

16   access to their decision making processes, which is “the primary ‘evil’ the privilege

17   is designed to prevent.” Id. at 1144. Like the plaintiffs in W.R. Grace, Dr. Azzam

18   should not be allowed to withhold documents under the protection of the

19   deliberative process when the Court’s June 3, 2021 protective order provides the

20   same safeguards by shielding sensitive documents and testimony from public

21   disclosure. The protective order ensures that all communications related to Dr.

22   Azzam’s consultation with respect to the selection of execution drugs, participation

23   in developing the protocol, and discussions concerning that protocol between


                                               13
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 14 of 19




 1   government officials remain confidential, as only Floyd’s legal team will have access

 2   to their contents.

 3         Considering that Dr. Azzam’s interest in keeping his deliberative process

 4   shielded has been addressed by the protective order, this factor, along with the

 5   other Warner factors, demonstrate that Floyd’s need outweighs the government’s

 6   concerns.

 7         2.     Neither the work product doctrine nor the attorney-client
                  privilege shield Dr. Azzam from disclosure of requested
 8                documents and providing testimony on the same.

 9         Dr. Azzam also claims that requests two through thirteen are protected by

10   the “work product doctrine and/or the attorney-client privilege.” He fails, however,

11   to provide any support whatsoever for these objections. As explained above, the

12   actual privilege log does not assert the work product privilege over the specific

13   documents so any assertion now of work product protection (in a blanket and non-

14   specific fashion in Dr. Azzam’s response to the RFPs) is untimely and therefore

15   waived. E.g., Breed v. United States Dist. Ct., 542 F.2d 1114, 1115 (9th Cir. 1976).

16         A party claiming either attorney-client privilege or work product protection

17   must make several showings to justify nondisclosure. A government official

18   claiming attorney-client privilege must establish that each privileged document

19   resulted in: “(1) a communication between client and counsel, which (2) was

20   intended to be and was in fact kept confidential, and (3) made for the purpose of

21   obtaining or providing legal advice.” Fisher v. United States, 425 U.S. 391, 403

22   (1976); see also Thomas, 715 F. Supp. 2d at 1045. The privilege “protects only those

23   disclosures necessary to obtain informed legal advice which might not have been


                                               14
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 15 of 19




 1   made absent the privilege,” it does not safeguard communications merely because

 2   an attorney was present. Fisher, 425 U.S. at 403.

 3         Similarly, the work product doctrine shields “materials prepared by [or for]

 4   an attorney in anticipation of litigation.” United States v. Bergonzi, 216 F.R.D. 487,

 5   494 (N.D. Cal. 2003) (citations omitted). To fall under the work product doctrine,

 6   documents must: “(1) be prepared in anticipation of litigation or for trial and (2) be

 7   prepared by or for another party or by or for that other party's

 8   representative.” United States v. Richey, 632 F.3d 559, 567 (9th Cir. 2011) (citation

 9   and quotation marks omitted). In both instances, the party asserting the privilege is

10   responsible for establishing that it applies. Id. at 566.

11         Dr. Azzam failed to satisfy either burden for requests two through thirteen.

12   None of the requests ask for legal documents or documents which could be

13   construed as communications between Dr. Azzam and his counsel. Each request

14   focuses solely on gaining information related to the selection of execution drugs, Dr.

15   Azzam’s statutorily mandated participation in developing the protocol, and

16   discussions concerning that protocol between government officials, not Dr. Azzam

17   and his attorneys. For example, Dr. Azzam asserted attorney-client privilege in

18   response to request number 10, which seeks, among other things, documents

19   concerning research, studies, and literature reviewed. Likewise, request number 4

20   asks for documents detailing Dr. Azzam’s recommendations to NDOC regarding the

21   current execution protocol. This request is clearly not seeking any legal advice and

22   Dr. Azzam fails to demonstrate otherwise. And the privilege log similarly fails to

23   justify assertion of the privilege here, as it includes imprecise and general


                                                15
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 16 of 19




 1   descriptions of documents that are characterized as attorney-client communications

 2   but were not made between an attorney and Dr. Azzam.

 3         Finally, third parties were included in some of these communications

 4   (document nos. 1 and 2), another factor which would waive the privilege and compel

 5   disclosure of the privileged documents. See In re Pac. Pictures Corp., 679 F.3d 1121,

 6   1127-28 (9th Cir. 2012) ([V]oluntarily disclosing privileged documents to third

 7   parties will generally destroy the [attorney-client] privilege.”).

 8         Similar reasons undermine Dr. Azzam’s assertion of the work product

 9   privilege. None of the RFPs request any information or documents that were

10   created in anticipation of litigation. And, although Dr. Azzam objected to RFPs 2

11   through 13 partly based on the work product doctrine, he failed to invoke that

12   privilege for any documents in his privilege log. See ECF No. 65 (under seal). To the

13   extent that this Court finds the work product doctrine properly asserted, Dr. Azzam

14   still fails to show that the documents noted in the privilege log were “prepared in

15   anticipation of litigation.” Documents 9 and 11 are the only ones that even mention

16   “litigation.”. Moreover, based on Dr. Azzam’s own description the majority of the

17   items identified in the privilege log were not “prepared in anticipation of litigation,”

18   rather, the communications took place due to Dr. Azzam’s statutory duty to consult

19   with the Director regarding drug combination to be used in Nevada’s execution

20   protocol.

21         Accordingly, Dr. Azzam cannot invoke the attorney-client privilege or the

22   work product doctrine to justify nondisclosure. Alternatively, to the extent any

23   information is subject to the attorney client privilege, the privileged portions should


                                                16
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 17 of 19




 1   be segregated from the non-privileged portions and the remainder should be

 2   disclosed.

 3         B.     Dr. Azzam’s conclusory statements concerning relevance
                  are insufficient to justify nondisclosure.
 4
           Dr. Azzam objected to four of Floyd’s requests for production on relevancy
 5
     grounds, numbers two, six, seven, and eleven. 5 For each of the requests, Dr.
 6
     Azzam’s objection consisted of a single conclusory statement: “Dr. Azzam also
 7
     objects to the request to the extent that it seeks information that is not relevant and
 8
     not reasonably likely to lead to relevant and admissible evidence.” Ex. 26. This is
 9
     not a proper objection. “The party resisting discovery must specifically detail the
10
     reasons why each request is irrelevant or otherwise objectionable, and may not rely
11
     on boilerplate, generalized, conclusory, or speculative arguments.” Big City Dynasty
12
     v. FP Holdings, L.P., 336 F.R.D. 507, 510 (D. Nev. 2020); see V5 Techs. v. Switch,
13
     Ltd., 334 F.R.D. 297, 301 (D. Nev. 2019). And because these requests seek
14
     information directly related to the selection of execution drugs, Dr. Azzam’s
15
     ultimate opinion with respect to the combination of drugs is obviously relevant. See
16
     Fed. R. Civ. P. 26(b)(1) (allowing “discovery regarding any nonprivileged matter
17
     that is relevant to any party’s claim or defense and proportional to the needs of the
18
     case”). The prospect that the Director intends to go forward with an execution
19
     protocol that is not supported by the only medical official to whom he is statutorily
20
     required to consult is relevant information that Floyd is entitled to know and to
21

22
     5Dr. Azzam added that he had no responsive documents for request numbers six
23   and seven. Floyd nonetheless addresses those requests here, in case additional
     documents are discovered in the future.
                                               17
           Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 18 of 19




 1   elicit testimony from Dr. Azzam regarding the same.

 2   IV.     CONCLUSION

 3           Based on the foregoing, Floyd respectfully requests that this Court grant his

 4   Motion to Compel and order Dr. Azzam to comply with his requests for production

 5   and to provide testimony on these subjects. Disclosure of the documents requested

 6   in request numbers 2 through 13 is warranted as Floyd’s need for the information

 7   outweighs the government’s interest in keeping its deliberative process secret and

 8   NDOC and Dr. Azzam have already waived disclosure with respect to all issues

 9   relating to Dr. Azzam’s ultimate opinion of the protocols. Moreover, Dr. Azzam has

10   not satisfied his burden, under the attorney client privilege, to avoid disclosure of

11   documents. Finally, Dr. Azzam has failed to demonstrate that requests two, six,

12   seven, and eleven are irrelevant to support his failure to disclose them.

13           Dated this 23rd day of July, 2021.

14                                                     Respectfully submitted,

15                                                     Rene L. Valladares
                                                       Federal Public Defender
16
                                                       /s/ David Anthony
17                                                     DAVID ANTHONY
                                                       Assistant Federal Public Defender
18
                                                       /s/Brad D. Levenson
19                                                     BRAD D. LEVENSON
                                                       Assistant Federal Public Defender
20

21

22

23


                                                  18
         Case 3:21-cv-00176-RFB-CLB Document 145 Filed 07/23/21 Page 19 of 19




 1                                CERTIFICATE OF SERVICE

 2         In accordance with the LR IC 4-1(a) of the Local Rules of Practice, the

 3   undersigned hereby certifies that on this 23rd day of July, 2021, a true and correct

 4   copy of the foregoing MOTION TO COMPEL COMPLIANCE WITH REQUESTS

 5   FOR PRODUCTION AS TO DEFENDANT ISHAN AZZAM, was filed electronically
 6   with the United States District Court. Electronic service of the foregoing document
 7   shall be made in accordance with the master service list as follows:
 8
     D. Randall Gilmer
     Chief Deputy Attorney General
 9
     Office of the Nevada Attorney General
     drgilmer@ag.nv.gov
10
     Crane Pomerantz, Esq.
11   Nadia Ahmed, Esq.
     SKLAR WILLIAMS PLLC
12   cpomerantz@sklar-law.com
     nahmed@sklar-law.com
13

14                                                 /s/ Sara Jelinek
                                                   An Employee of the Federal Public
15                                                 Defenders Office, District of Nevada

16

17

18

19

20

21

22

23


                                              19
